DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.    
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.  
The Examiner notes in particular the IDS cited European Search Report was favorable and lead to patent EP 3722762 B1 with at least a corresponding independent claim; the Examiner further notes for Applicant’s future reference the availability of the Patent Prosecution Highway (PPH) for such circumstances, and that under PPH, participating patent offices have agreed that when an applicant receives a ruling from a first patent office that at least one claim is allowable, the applicant may request fast track examination of corresponding claim(s) in a corresponding patent application that is pending in a second patent office. PPH leverages fast-track examination procedures already in place among participating patent offices to allow applicants to reach final disposition of a patent application more quickly and efficiently than standard examination processing. There is no fee under the PPH programs. For further information, please see the Federal Register notice: https://www.gpo.gov/fdsys/pkg/FR-2010-05-25/pdf/2010-12471.pdf.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892 or properly by Applicant in an IDS (Examiner did not cross-check the references in the disclosure against the IDS), they have not been considered. See also 37 CFR 1.56 and MPEP 2001.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 1 (fig. 3; sensor), 120 (fig. 3; receiver), 130 (fig. 3; evaluator), and 110 (fig. 3; broadcaster) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible (see above suggestions). See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The following title is suggested: “INTERROGATABLE PASSIVE ACOUSTIC SENSOR DEVICE WITH REFLECTIVE TAGS”. The Examiner notes that alternatively for some of the suggested title terms, Applicant may choose instead to include said information in the Abstract (e.g., “The sensor device may be passive” may instead be added to the Abstract).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the following is required: Remove the instance(s) ([0002], [0008]) of referencing to the claims in the specification for establishing antecedent basis. The claims are to have proper antecedent basis for the claimed subject matter in the specification, whereas a circular referencing has been established by having the specification depend on the claims. Examiner suggests inclusion of original claim language into the written specification and referencing instead thereto.
The specification is further objected to for inconsistency of term(s) “piezoelectric”/“piezo-electric”, the Examiner suggesting consistency.
Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
	of use of phrases which can be implied (“Disclosed is”);
	extensive mechanical details;
	insufficient assistance to the reader in deciding whether there is a need for consulting the full patent text (e.g., related to organization and operation: the wave type of the sensor device inclusive of interaction of SAW|BAW and resonance; physical parameter sensor measurement types; and interdigital structure for electrodes or “IDT”; and passivity).
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. The Examiner suggests brevity in the Abstract by use of well-known acronyms and avoidance of repeating information in the Title, and substitution for some of the extensive mechanical design details with description of the functional principles (i.e., SAW, BAW, resonance, IDT, etc. instead of reference to mechanical features of faces and thickness). If Applicant would like an Examiner suggested Abstract, Applicant’s attorney may contact the Examiner for an interview; Examiner contact details are in the Conclusion.
Claim Objections
Claim(s) 1-15 is/are objected to because of the following informalities:  
All claims,
 are objected to for inconsistency of claim term(s) “piezoelectric”/“piezo-electric”, the Examiner suggesting consistency. 
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Allowable Subject Matter
Claim(s) 1-15 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a sensor device comprising (omissions/paraphrasing for brevity/clarity) “piezoelectric transducer" (paraphrasing) on top a base, wherein the piezo transducer has a thickness with a top “excitation electrode”, and wherein the base “comprises at least one acoustic wave reflecting tag distant from the piezo-electric member” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent (“A” type references) to Applicant's disclosure. Applicant is invited to review PTO form 892 and the Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes in particular that while interrogatable BAW piezo sensors with interdigitated electrodes are taught/suggested by at least US 6285866 B1 (“Lee”) and EP 2685406 A1, and while acoustic wave reflecting tags are generally known (e.g., SAW RFID tags), to meet the claim limitations (i.e., the combination in view of the disclosure of the claimed mechanical features of the piezo transducer with an excitation electrode and the acoustic wave reflecting tag as together being a sensor device), requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). 
This application is in condition for allowance except for the preceding formal matters pertaining to objections as put forth above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856